FILED
                                                                      United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                       Tenth Circuit

                               FOR THE TENTH CIRCUIT                      November 14, 2019
                           _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
PAUL HUNT,

       Plaintiff - Appellant,

v.                                                               No. 18-2149
                                                     (D.C. No. 1:16-CV-00272-JCH-KK)
BOARD OF REGENTS OF THE                                           (D. N.M.)
UNIVERSITY OF NEW MEXICO;
SCOTT CARROLL, M.D., in his
individual and official capacities; JOHN
DOE; JANE DOE, Members of the
Committee for Student Promotion and
Evaluation, in their individual and official
capacities; TERESA A. VIGIL, M.D., in
her individual and official capacities;
PAUL ROTH, M.D., in his individual and
official capacities,

       Defendants - Appellees.
--------------------------------------------------

ELECTRONIC FRONTIER
FOUNDATION; THE JOSEPH L.
BRECHNER CENTER FOR FREEDOM
OF INFORMATION; STUDENT PRESS
LAW CENTER; THE NATIONAL
COALITION AGAINST CENSORSHIP;
FOUNDATION FOR INDIVIDUAL
RIGHTS IN EDUCATION; CATO
INSTITUTE; PROFESSOR EUGENE
VOLOKH,

       Amici Curiae.
                           _________________________________
                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, O’BRIEN, and MATHESON, Circuit Judges.
                  _________________________________

      Paul Hunt filed this 42 U.S.C. § 1983 action against the Board of Regents of

the University of New Mexico (UNM) and various administrators at the University of

New Mexico School of Medicine (UNMSOM), claiming violations of his free speech

rights under the First Amendment and his due process rights under the Fourteenth

Amendment. The district court granted summary judgment for the defendants.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1

                                   BACKGROUND

      In 2012, as a medical student at UNMSOM, Mr. Hunt was subject to the

policies of both UNM and UNMSOM, including UNM’s Respectful Campus Policy

and UNMSOM’s Social Media Policy. The Respectful Campus Policy noted, inter

alia, that (1) “UNM strives to foster an environment that reflects courtesy, civility,


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        We previously entered an order provisionally granting motions for leave to
file amicus curiae briefs by (1) the Joseph L. Brechner Center for Freedom of
Information, the Student Press Law Center, the Electronic Frontier Foundation, and
the National Coalition Against Censorship; and (2) the Foundation for Individual
Rights in Education, the Cato Institute, and Professor Eugene Volokh. We now make
permanent the provisional order and grant the amici’s motions.
                                           2
and respectful communication because such an environment promotes learning,

research, and productivity”; and (2) “a respectful campus environment”—that is, one

that “exhibits and promotes” professionalism, integrity, harmony, and

accountability—is “a necessary condition for success in teaching and learning, in

research and scholarship, in patient care and public service, and in all other aspects of

the University’s mission and values.” Aplt. App. at 42. The Social Media Policy

addressed the use of “sites like Facebook” and cautioned students, inter alia, to:

(1) “[e]xercise discretion, thoughtfulness and respect for your colleagues, associates

and the university’s supporters/community”; and (2) “[r]efrain from engaging in

dialogue that could disparage colleagues, competitors, or critics.” Id. at 41.

      Shortly after the presidential election in November 2012, Mr. Hunt, then

twenty-four years old, posted the following comment on his personal Facebook page:

      All right, I’ve had it. To all of you who support the Democratic
      candidates:

      The Republican Party sucks. But guess what. Your party and your
      candidates parade their depraved belief in legal child murder around
      with pride.

      Disgusting, immoral, and horrific. Don’t celebrate Obama’s victory
      tonight, you sick, disgusting people. You’re abhorrent.

      Shame on you for supporting the genocide against the unborn. If you
      think gay marriage or the economy or taxes or whatever else is more
      important than this, you’re fucking ridiculous.

      You’re WORSE than the Germans during WW2. Many of them acted
      from honest patriotism. Many of them turned a blind eye to the
      genocide against the Jews. But you’re celebrating it. Supporting it.
      Proudly proclaiming it. You are a disgrace to the name of human.


                                           3
       So, sincerely, fuck you, Moloch worshiping assholes.

Id. at 37-38.

       On November 15, 2012, Scott Carroll, MD, Chair of UNMSOM’s Committee

on Student Promotions and Evaluation (CSPE), sent a letter to Mr. Hunt, stating the

Dean of Students was referring him to CSPE due to alleged unprofessional conduct

relating to the Facebook post. Dr. Carroll stated that Mr. Hunt had “every right to

[his] political and moral opinions and beliefs” but that “there is still a

professionalism standard that must be maintained as a member of the UNM medical

school community.” Id. at 93. He then quoted the following excerpt from UNM’s

Respectful Campus Policy:

       Individuals at all levels are allowed to discuss issues of concern in an
       open and honest manner, without fear of reprisal or retaliation from
       individuals above or below them in the university’s hierarchy. At the
       same time, the right to address issues of concern does not grant
       individuals license to make untrue allegations, unduly inflammatory
       statements or unduly personal attacks, or to harass others, to violate
       confidentiality requirements, or engage in other conduct that violates
       the law or the University policy.

Id. (emphasis in original) (italics and internal quotation marks omitted). After noting

this policy “applied to communication through social media outlets such as

Facebook[,] as stated in the UNMSOM Social Media Policy,” he quoted from the

latter: “UNMSOM does not routinely monitor personal websites or social media

outlets” but “any issues that violate any established UNM Policy will be addressed,”

and “[v]iolation of this or any UNM policy may result in disciplinary action, up to

and including dismissal from UNM.” Id. (italics and internal quotation marks


                                             4
omitted). Finally, the letter stated that CSPE would address “the allegations at its

November 20th meeting” and that Mr. Hunt should “prepare a statement . . . and be

prepared to answer questions from the committee members.” Id.

      At the CSPE meeting, Mr. Hunt (1) read a statement “acknowledging [his]

‘guilt’ and asking CSPE for help to overcome [his] ‘deficiencies’”; and (2) responded

to questions from CSPE members. Id. at 88.

      Two months later, Dr. Carroll informed Mr. Hunt that CSPE found the

Facebook post violated the policies at issue and was imposing “a professionalism

enhancement prescription” consisting of an ethics component and a professionalism

component, each with different faculty mentors. Id. at 95. For the ethics component,

the mentor would “assign readings and supervise a reflective writing assignment on

patient autonomy and tolerance.” Id. The professionalism component entailed: (1) a

writing assignment on the public expression of political beliefs by physicians; (2) an

apology letter that Mr. Hunt could present to his “classmates, select individuals or no

one”; (3) rewriting the Facebook post in a passionate yet professional manner; and

(4) regular meetings with the faculty mentor over the course of a one-year period. Id.

CSPE would need to approve final written products. Id.

      Dr. Carroll also explained that the professionalism violation would be noted in

the Dean’s recommendation letter for Mr. Hunt’s residency applications, but that he

could “choose to petition CSPE to remove the notation at some point in the future.”

Id. Dr. Carroll cautioned Mr. Hunt that (1) “any further professionalism lapses will

result in referral to CSPE and may result in adverse action such as dismissal”; and

                                           5
(2) failure to fulfill the requirements of the professionalism prescription could result

in “adverse action including dismissal.” Id. at 95-96. The letter concluded by noting

Mr. Hunt had the right to “request review by the Senior Associate Dean of

Education” if he believed CSPE’s decision was “fundamentally flawed, unfair or

otherwise inappropriate.” Id. at 96 (italics and internal quotation marks omitted).

      Mr. Hunt did not seek such review. Rather, over the following year, he

worked toward satisfying his professionalism prescription, meeting with his mentors

and completing the written assignments. Mr. Hunt alleged that either CSPE or his

mentor did not approve his first drafts but ultimately approved his second attempts.

And in his revised Facebook post, Mr. Hunt “still expresse[d] [his] fervent opposition

to abortion” but in a “calm and rational” tone and with “no expletives.” Id. at 125.

      On April 22, 2014, Dr. Carroll informed Mr. Hunt that he had satisfied the

professionalism prescription but cautioned that any future professionalism issues

would “be considered in light of [his] previous lapse in professionalism.” Id. at 100.

Dr. Carroll also reminded Mr. Hunt of the need to request removal of the notation

from his Dean’s letter and “suggest[ed] waiting until toward the end of Phase II” but

before “the summer before the 4th year of medical school, early in Phase III.” Id.

Mr. Hunt anticipated completing Phase II “on or about April 30, 2017.” Id. at 17.

      In January 2016, Mr. Hunt filed suit in state court against UNM’s Board of

Regents, Dr. Carroll, members of CSPE, and UNMSOM’s Dean, raising claims under

the First and Fourteenth Amendments and seeking monetary damages and injunctive

and declaratory relief. The defendants removed the case to federal court under

                                            6
28 U.S.C. § 1331 and filed a motion to dismiss or for summary judgment. The

district court granted summary judgment for the defendants. In particular, the court:

(1) dismissed the claims for damages against the individual defendants in their

official capacities and the Board because they were not subject to suit under § 1983;

(2) found the individual defendants were entitled to qualified immunity on

Mr. Hunt’s free speech claims because there was no clearly established law

prohibiting the defendants’ conduct; and (3) found the individual defendants were

entitled to qualified immunity on Mr. Hunt’s due process claim because the

defendants’ conduct was not unconstitutional. Mr. Hunt timely appealed.

                                    DISCUSSION

      The sole issues properly before this court are whether, in addressing the

defendants’ qualified immunity defense to Mr. Hunt’s free speech claims, the district

court erred by (1) declining to address the constitutionality of the defendants’

actions; and (2) determining the law was not clearly established.2


      2
         We do not consider Mr. Hunt’s due process claim because he did not address
it on appeal. See Coleman v. B-G Maint. Mgmt. of Colo., Inc., 108 F.3d 1199, 1205
(10th Cir. 1997). We also decline to address the argument by Mr. Hunt and the amici
that the governing policies were unconstitutionally vague and overbroad. As
Mr. Hunt conceded in his opening brief, “he did not fully brief these arguments” in
district court. Aplt. Opening Br. at 6. He attempted to retract this concession in his
reply brief by quoting from his complaint and response to the summary judgment
motion, but (1) the content or context of the quoted passages plainly demonstrates
they concerned either his as-applied free speech claims or his due process claim, not
a facial challenge to the policies themselves; and (2) he did not raise a First
Amendment facial challenge in his complaint. While we may consider an issue
raised for the first time on appeal, “the decision regarding what issues are appropriate
to entertain . . . in instances of lack of preservation is discretionary.” Abernathy v.
Wandes, 713 F.3d 538, 552 (10th Cir. 2013). Because the resolution of this issue is
                                           7
   A. Standard of Review

       This court “review[s] summary judgment decisions de novo,” “view[ing] the

evidence and draw[ing] reasonable inferences therefrom in the light most favorable to

the nonmoving party.” Talley v. Time, Inc., 923 F.3d 878, 893 (10th Cir. 2019)

(internal quotation marks omitted). Summary judgment is warranted when “the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). To overcome a

qualified immunity defense at the summary judgment phase, a plaintiff must show:

“(1) that the defendant violated his constitutional . . . right[], and (2) that the

constitutional right was clearly established at the time of the alleged unlawful

activity.” Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016) (internal

quotation marks omitted). Failure on either prong “is fatal to the plaintiff’s cause.”

Kerns v. Bader, 663 F.3d 1173, 1180 (10th Cir. 2011). “If, and only if, the plaintiff

meets this two-part test does a defendant then bear the traditional burden of the

movant for summary judgment—showing that there are no genuine issues of material

fact and that he or she is entitled to judgment as a matter of law.” Gutteridge v.

Oklahoma, 878 F.3d 1233, 1238 (10th Cir. 2018) (internal quotation marks omitted).




not “beyond doubt” and does not involve “unusual circumstances,” Lyons v. Jefferson
Bank & Tr., 994 F.2d 716, 721 (10th Cir. 1993), we decline to exercise our discretion
to consider it. Finally, we decline to address any issues raised by the amici but not
by Mr. Hunt, such as a compelled speech claim. See Corder v. Lewis Palmer Sch.
Dist. No. 38, 566 F.3d 1219, 1230 n.6 (10th Cir. 2009) (declining to address a
compelled speech argument raised in an amicus brief).
                                             8
   B. First Prong

      Mr. Hunt and the amici contend that (1) the district court should have

addressed the first prong of qualified immunity; and (2) this court should address the

first prong. But the Supreme Court has afforded both district courts and courts of

appeals the discretion to “decid[e] which of the two prongs of the qualified immunity

analysis should be addressed first.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

Indeed, the Supreme Court has admonished courts to “think hard, and then think hard

again, before” addressing both prongs of qualified immunity. Camreta v. Greene,

563 U.S. 692, 707 (2011). And we have found addressing both prongs “should be the

exception” because of the doctrine of constitutional avoidance. Kerns, 663 F.3d at

1180-81 (internal quotation marks omitted).

      Off-campus, online speech by university students, particularly those in

professional schools, involves an emerging area of constitutional law. See, e.g.,

Keefe v. Adams, 840 F.3d 523, 529-33 (8th Cir. 2016) (finding no First Amendment

violation when a student was suspended from a nursing program at a public college

for “on-line, off-campus Facebook postings” that the school deemed unprofessional

and in violation of governing codes of conduct), cert. denied, 137 S. Ct. 1448 (2017).

Accordingly, we find no fault with the district court’s exercise of its discretion. And

we, too, decline Mr. Hunt’s request to address the first prong.




                                           9
   C. Second Prong

      In confining its review to the second prong of the qualified immunity analysis,

the district court determined that the law was not clearly established and that

defendants, therefore, were entitled to qualified immunity. We agree.

      “A right is clearly established when,” based upon “the law at the time of the

incident,” “it is sufficiently clear that every reasonable official would have

understood that what he is doing violates that right.” Estate of Reat, 824 F.3d at 964

(internal quotation marks omitted). Because “qualified immunity protects all

officials except those who are plainly incompetent or those who knowingly violate

the law,” Apodaca v. Raemisch, 864 F.3d 1071, 1076 (10th Cir. 2017) (internal

quotation marks omitted), “existing precedent must have placed the . . . constitutional

question beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per

curiam) (internal quotation marks omitted). “The dispositive question is whether the

violative nature of particular conduct is clearly established. This inquiry must be

undertaken in light of the specific context of the case, not as a broad general

proposition.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (internal

quotation marks and citation omitted).

      “To make this determination, we consider either if courts have previously

ruled that materially similar conduct was unconstitutional, or if a general

constitutional rule already identified in the decisional law applies with obvious

clarity to the specific conduct at issue.” Estate of Reat, 824 F.3d at 964-65 (internal

quotation marks, emphases, and alteration omitted). “[A] plaintiff may satisfy this

                                           10
standard by identifying an on-point Supreme Court or published Tenth Circuit

decision; alternatively, the clearly established weight of authority from other courts

must have found the law to be as the plaintiff maintains.” Cox v. Glanz, 800 F.3d
1231, 1247 (10th Cir. 2015) (internal quotation marks omitted). “[C]learly

established law should not be defined at a high level of generality” but, instead,

“must be particularized to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552

(2017) (per curiam) (internal quotation marks omitted). “Otherwise, plaintiffs would

be able to convert the rule of qualified immunity into a rule of virtually unqualified

liability simply by alleging violation of extremely abstract rights.” Id. (alterations

and internal quotation marks omitted).

      Here, we are faced with a medical student’s free speech challenge to sanctions

from his school in response to his off-campus, online speech. Based upon the case

law as of 2012-2013, which the parties agree is the relevant time period, we cannot

say that “every reasonable official” in the position of the defendants here would have

known their actions violated the First Amendment. Estate of Reat, 824 F.3d at 964

(internal quotation marks omitted).

      The Supreme Court first examined whether a high school could prevent

students from wearing arm bands on campus to protest the Vietnam War. Tinker v.

Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503 (1969). The Court noted students

do not “shed their constitutional rights to freedom of speech or expression at the

schoolhouse gate,” but recognized the rights must be “applied in light of the special

characteristics of the school environment.” Id. at 506. In a divided opinion, the

                                           11
Court held that schools can regulate speech that “would materially and substantially

disrupt the work and discipline of the school,” id. at 513, or that intrudes upon “the

rights of other students,” id. at 508. The Court concluded that the school could not

prohibit the students’ “silent, passive expression of opinion, unaccompanied by any

disorder or disturbance,” id. at 508, 514. Although the holding encompassed speech

occurring “in class or out of it,” id. at 513, it is clear Tinker addressed on-campus

speech only, see id. at 512-13 (discussing speech “in the classroom” and also “in the

cafeteria, or on the playing field, or on the campus during the authorized hours”).

       Three years later, the Court extended Tinker to the university setting, although

that case concerned official recognition of a student group and not student discipline.

See Healy v. James, 408 U.S. 169, 180, 189 (1972). The Court noted: (1) “state

colleges and universities are not enclaves immune from the sweep of the First

Amendment”; and (2) “First Amendment rights must always be applied ‘in light of

the special characteristics of the . . . environment’ in the particular case.” Id. at 180

(quoting Tinker, 393 U.S. at 506). Healy acknowledged a college may “expect that

its students adhere to generally accepted standards of conduct,” id. at 192 (internal

quotation marks omitted), but it rejected the notion that “because of the

acknowledged need for order, First Amendment protections should apply with less

force on college campuses than in the community at large,” id. at 180.

       After Healy, the Court addressed a free speech claim by a graduate-level

journalism student expelled under a policy prohibiting “indecent . . . speech” for

distributing on campus an underground newspaper containing: (1) “a political

                                            12
cartoon . . . depicting policemen raping the Statute of Liberty and the Goddess of

Justice”; and (2) “an article entitled ‘M----- f----- Acquitted,’” referring to an assault

trial. Papish v. Bd. of Curators of the Univ. of Mo., 410 U.S. 667, 667-68 (1973)

(per curiam). After reiterating public colleges are not immune from the First

Amendment, the Court, echoing Tinker, explained “in the absence of any disruption

of campus order or interference with the rights of others, the sole issue was whether a

state university could proscribe this form of expression.” Id. at 670 & n.6. A divided

Court held “the mere dissemination of ideas—no matter how offensive to good

taste—on a state university campus may not be shut off in the name alone of

‘conventions of decency.’” Id. at 670.

       After Papish, the Court seemingly tacked in a different direction. First, in

Bethel School District No. 403 v. Fraser, 478 U.S. 675, 677-78 (1986), the Court

addressed a free speech challenge by a student who was suspended after giving a

speech in which he described another student with “an elaborate, graphic, and

explicit sexual metaphor.” Chief Justice Burger, who dissented in Papish, authored

the majority opinion, which observed that schools have a responsibility to teach “the

shared values of a civilized social order,” id. at 683, including that “the most heated

political discourse in a democratic society requires consideration for the personal

sensibilities of the other participants and audiences,” id. at 681. Finding “especially

relevant” the contention in the Tinker dissent that schools need not “surrender

control” to their students, id. at 686 (internal quotation marks omitted), the Court



                                            13
held that schools may restrict on-campus speech that is “lewd,” “vulgar,” or

“indecent,” even absent any disruption, id. at 685.

       Two years later, the Court rejected a claim by high school students that their

school violated the First Amendment by censoring articles about pregnancy and

divorce from the school newspaper. Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S.
260, 262-73 (1988). After finding “equally relevant” the portion of the Tinker

dissent quoted in Fraser, id. at 271 n.4, the Court expressly refused to apply Tinker,

see id. at 272-73. Instead, the Court held that schools may regulate “student speech

in school-sponsored expressive activities,” which “members of the public might

reasonably perceive to bear the imprimatur of the school,” “so long as their actions

are reasonably related to legitimate pedagogical concerns.” Id. at 271, 273. The

Court declined to decide whether the rule applied at universities. Id. at 273 n.7.

       Lastly, in Morse, the Court rejected a free speech claim by a student who was

suspended for waving a banner that read “BONG HiTS 4 JESUS” at an off-campus,

school-approved activity. Morse v. Frederick, 551 U.S. 393, 396-98 (2007). In a 5-4

decision, the Court held: (1) “Tinker is not the only basis for restricting student

speech,” id. at 406; (2) the speech in Fraser “would have been protected” had it been

“outside the school context,” id. at 405; and (3) a school may “restrict student speech

at a school event, when that speech is reasonably viewed as promoting illegal drug

use,” id. at 402.




                                           14
      Like the Supreme Court, our student speech cases mainly concern on-campus

speech by K-12 students.3 We have extended Hazelwood to “speech that occurs in a

[university] classroom as part of a class curriculum.” Axson-Flynn v. Johnson,

356 F.3d 1277, 1289 (10th Cir. 2004); see, e.g., Pompeo v. Bd. of Regents of the

Univ. of N.M., 852 F.3d 973, 988-90 (10th Cir. 2017) (upholding qualified immunity

where a university student was “chastised” and told to rewrite a paper after “using

inflammatory language” in an assignment). But we have not yet decided whether

Hazelwood applies to “university students’ extracurricular speech,” Axson-Flynn,
356 F.3d at 1286 n.6, or non-curricular speech.

      Mr. Hunt insists that because Fraser, Hazelwood, and Morse do not apply,

“Tinker is the applicable standard,” Aplt. Opening Br. at 18, and establishes that his


      3
         See Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25, 35, 38 (10th Cir. 2013)
(finding no free-speech violation under Tinker where the school prohibited the
distribution of rubber fetus dolls based on a “strong potential for substantial
disruption”); Corder v. Lewis Palmer Sch. Dist. No. 38, 566 F.3d 1219, 1222, 1228
(10th Cir. 2009) (finding no violation under Hazelwood where the school required a
student, in order to receive her diploma, to apologize for discussing her religious
views during her valedictory speech, explaining that “discipline, courtesy, and
respect for authority” constitute legitimate pedagogical goals (internal quotation
marks omitted)); Fleming v. Jefferson Cty. Sch. Dist. R-1, 298 F.3d 918, 922, 934
(10th Cir. 2002) (finding no violation under Hazelwood where the school allowed
students to decorate memorial tiles but prohibited “religious symbols, the date of the
shooting, or anything obscene or offensive”); West v. Derby Unified Sch. Dist. No.
260, 206 F.3d 1358, 1366 (10th Cir. 2000) (finding no violation under Tinker where
the school prohibited the display of the Confederate flag because it “might cause
disruption and interfere with the rights of other students to be secure and let alone”);
Seamons v. Snow, 84 F.3d 1226, 1237-38 (10th Cir. 1996) (holding the student
properly stated a free speech claim where the school denied him “the ability to report
physical assaults in the locker room,” finding that the school’s “fear of a disturbance
stemming from the disapproval associated with [the student’s] unpopular viewpoint
regarding hazing in the school’s locker rooms” was insufficient under Tinker).
                                           15
“right to free speech was violated,” id. at 21. However, in Morse, Justice Thomas

observed the Court has not “offer[ed] an explanation of when [Tinker] operates and

when it does not,” Morse, 551 U.S. at 418 (Thomas, J., concurring), and the majority

itself acknowledged “[t]here is some uncertainty at the outer boundaries as to when

courts should apply school speech precedents,” id. at 401.

      For example, it is inescapable that Tinker and its progeny involved speech

occurring on campus or as part of a school-sanctioned activity. See Doninger v.

Niehoff, 527 F.3d 41, 48 (2d Cir. 2008) (“The Supreme Court has yet to speak on the

scope of a school’s authority to regulate expression that . . . does not occur on school

grounds or at a school-sponsored event.”). Additionally, none of the Court’s cases

involved online speech. See Aplt. Opening Br. at 21 (conceding the Court has not

“specifically addressed the scope of the [F]irst [A]mendment rights of a university

student’s off-campus social media speech”). The Court held in 1997 that the First

Amendment applied to the Internet, see Reno v. ACLU, 521 U.S. 844, 849 (1997), but

it only recently addressed its application to social media, see Packingham v. North

Carolina, 137 S. Ct. 1730, 1735 (2017). Unsurprisingly, “[a] growing body of

scholarship [has] call[ed] for the Supreme Court to take a case applying its school

speech doctrine to a student’s online speech.” Elizabeth Nicoll, University Student

Speech and the Internet: A Clusterf***, 47 NEW ENG. L. REV. 397, 397 (2012). But

as the Court has not taken such a case, “First Amendment doctrine” “[a]t the

intersection of university speech and social media” remains “unsettled.” Yeasin v.

Durham, 719 F. App’x 844, 852 (10th Cir. 2018) (concluding the law was not clearly

                                           16
established for a free speech claim by a student expelled for off-campus, online

speech that violated the university’s code of conduct and sexual-harassment policy).4

      Moreover, though at first blush they might appear favorable to Mr. Hunt, even

viewed in isolation, the Supreme Court’s university cases of Healy and Papish fail to

supply clearly established law. Healy reiterated Tinker’s warning that “First

Amendment rights must always be applied ‘in light of the special characteristics of

the . . . environment’ in the particular case.” Healy, 408 U.S. at 180 (quoting Tinker,
393 U.S. at 503). Healy also acknowledged a college may “expect that its students

adhere to generally accepted standards of conduct.” Id. at 192 (internal quotation

marks omitted). Requiring a graduate student to meet standards of professionalism

that would be expected of him upon his entry into the profession is quite different

from restricting speech solely because of a generalized “need for order,” Healy,
408 U.S. at 180, or “in the name alone of ‘conventions of decency,’” Papish,
410 U.S. at 670. Healy and Papish appear to leave space for administrators to

operate as the circumstances demand when confronted with speech by students in

professional schools that appears to be at odds with customary professional

standards. And neither decision would have sent sufficiently clear signals to

reasonable medical school administrators that sanctioning a student’s off-campus,

online speech for the purpose of instilling professional norms is unconstitutional.




      4
         We cite Yeasin, an unpublished case, for its persuasive value. Fed. R. App.
P. 32.1; 10th Cir. R. 32.1.
                                          17
      Nor has Mr. Hunt shown that the clearly established weight of authority from

other circuits supports his position. Mr. Hunt relies on a 2015 case which noted that

five out “‘of the six circuits to have addressed whether Tinker applies to off-campus

speech . . . have held it does.’” Aplt. Opening Br. at 24 (quoting Bell v. Itawamba

Cty. Sch. Bd., 799 F.3d 379, 393 (5th Cir. 2015) (en banc)). However, even though

Bell identified pre-2012 circuit precedent (including from the Fifth), it is notable that

its analysis revealed a circuit split, 799 F.3d at 393, which belies a suggestion of

clearly established law. “If judges disagree on a constitutional question, it is unfair

to subject [public officials] to money damages for picking the losing side of the

controversy.” Poolaw v. Marcantel, 565 F.3d 721, 741 (10th Cir. 2009) (internal

quotation marks and ellipsis omitted).

      Several decisions from the Third Circuit highlight the lack of clarity at the

time of the defendants’ actions at issue. In 2010, that court found that “[p]ublic

universities have significantly less leeway in regulating student speech than public

elementary or high schools,” but admitted that: (1) “it [was] difficult to explain how

this principle should be applied in practice”; (2) “it [was] unlikely that any broad

categorical rules will emerge from its application”; and (3) “[a]t a minimum, the

teachings of Tinker, Fraser, Hazelwood, Morse, and other decisions involving speech

in public elementary and high schools, cannot be taken as gospel in cases involving

public universities.” McCauley v. Univ. of V.I., 618 F.3d 232, 247 (3d Cir. 2010).

      That court issued two decisions a year later that failed to bring definiteness to

this area of the law. See J.S. ex rel. Snyder v. Blue Mtn. Sch. Dist., 650 F.3d 915,

                                           18
920-31 (3d Cir. 2011) (en banc) (concluding a middle school could not punish a

student for creating on her home computer a MySpace profile that mocked her

principal, noting the student took steps to make the profile private and the school

could not have reasonably forecast a disruption); Layshock ex rel. Layshock v.

Hermitage Sch. Dist., 650 F.3d 205, 207-19 (3d Cir. 2011) (en banc) (concluding a

high school could not punish a student for a parody MySpace profile of his principal

that he created off campus but later accessed on campus). The opinions found in

favor of the students but revealed a deep division over whether Tinker applies

off-campus, with six judges saying it should, Snyder, 650 F.3d at 943 (Fisher, J.,

dissenting), five disagreeing, id. at 940 (Smith, J., concurring), and others insisting

the “off-campus versus on-campus distinction is artificial and untenable in the world

we live in today,” Layshock, 650 F.3d at 220 (Jordan, J., concurring) (internal

quotation marks omitted). Two judges feared the cases could “send an ‘anything

goes’ signal to students, faculties, and administrators of public schools.” Layshock,
650 F.3d at 222 (Jordan, J., concurring).

      Mr. Hunt’s Facebook post also occurred months after a state high court found

a university had not violated a mortuary science student’s free speech rights when it

imposed sanctions, including a writing assignment, in response to Facebook posts the

school deemed, inter alia, unprofessional. Tatro v. Univ. of Minn., 816 N.W.2d 509,

511-24 (Minn. 2012). Upholding the discipline, the court held “a university may

regulate student speech on Facebook that violates established professional conduct



                                            19
standards,” provided “any restrictions . . . [are] narrowly tailored and directly related

to established professional conduct standards.” Id. at 521.

      Against this backdrop, we conclude that the Supreme Court’s K-12 cases of

Tinker, Fraser, Hazelwood, and Morse and its university cases of Papish and Healy

fail to supply the requisite on-point precedent. Moreover, decisions from our court

and other circuits have not bridged the unmistakable gaps in the case law, including

whether: (1) Tinker applies off campus; (2) the on-campus/off-campus distinction

applies to online speech; and (3) Tinker provides an appropriate framework for

speech by students in graduate-level professional programs, such as medical schools,

cf. Salehpoor v. Shahinpoor, 358 F.3d 782, 787 & n.5 (10th Cir. 2004) (applying the

public-employee analysis to speech by a graduate-level engineering student).

      In the end, Mr. Hunt has “failed to identify a case where [a medical school

administrator] acting under similar circumstances as [the defendants in this case] was

held to have violated the [First] Amendment.” Pauly, 137 S. Ct. at 552. Mr. Hunt

and the amici have provided a patchwork of cases connected by broad legal

principles, but the law in late 2012 and 2013 would not have given the defendants

notice that their response to the Facebook post was unconstitutional. See Anderson v.

Creighton, 483 U.S. 635, 640 (1987) (“The contours of the right must be sufficiently

clear that a reasonable official would understand that what he is doing violates that

right.”). Accordingly, the defendants were entitled to qualified immunity.




                                           20
                             CONCLUSION

For the foregoing reasons, the district court’s order is affirmed.


                                     Entered for the Court


                                     Jerome A. Holmes
                                     Circuit Judge




                                    21